DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	The difference between the instant application claim 1 and the patented claim 5 are shown below in the table.

Instant Application claim 1
U.S. Patent 10,878,220 claim 5
a computerized method for assigning locations to 3D motion sensors, the computerized method comprising:
a method for assigning locations to 3D motion sensors, the method comprising:

receiving, by a motion sensor, a signal from a location beacon corresponding to a location;
determining that the signal received by the motion sensor includes a known location identification corresponding to the location; 

determining the signal received by the motion sensor includes a known location identification identifying one or more of a room number or a bed number corresponding to the location;
in response to determining the signal received by the motion sensor includes the known location identification, automatically assigning the motion sensor to the location to indicate that the motion sensor is located at the location; and
in response to determining the signal received by the motion sensor includes the known location identification, automatically assigning the motion sensor to the location corresponding to the known location identification to indicate that the motion sensor is located at the location; and
sending an assignment of the motion sensor to the location for recording in a location database. 

sending an assignment of the motion sensor to the location to an electronic medical records (EMR) system for recording.


4.	Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-7 of U.S. Patent No. 10,878,220 in view of Tiwari et al.: Pub. No.: US 2016/0285416 A1 (Hereinafter “Tiwari”).
Claim 1 of application with additional limitations: 
“indicate that the motion sensor is located at the location” 
In analogous art, Tiwari teaches:
indicate that the motion sensor is located at the location (see paragraph [0342]: The application then sorts device info in ascending or descending order of the device identifier field and automatically assigns device information to the planned device icons on the floor plan 524); 
 	Therefore, it would have been obvious to one ordinary skill in the art before the 

effective filing date of the claimed invention to modify U.S. Patent No. 10,878,220 with the teaching as taught by Tiwari in order to determine appropriate security procedures for the building, thereby maximizing the detection of threat.

Claim 2 correspond to patent claim 6.

	Claim 3 correspond to patent claim 7.

Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 7. 	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al.: Pub. No.: US 2012/0154582 A1 (Hereinafter “Johnson”), in view of Tiwari et al.: Pub. No.: US 2016/0285416 A1 (Hereinafter “Tiwari”), further in view of Rodgers Pub. No.: US 2008/0021731 A1 (Hereinafter “Rodgers”).

 	Regarding Claim 1, Johnson discloses a computerized method for assigning locations to 3D motion sensors, the computerized method comprising: 
 	receiving, by a motion sensor, a signal from a location beacon corresponding to a location (see paragraph [0039]: system captures inputs or state changes from the art of computer vision object, movement and persons identification, telemetry signal processing, sensor systems and electronic records in order to uniquely reason or identify the state of activities being monitored relative to prescribed protocols. The ability to uniquely identify an entity is achieved by temporal and spatial patterns, observed people and device geometries, either or both of targets or shapes and in conjunction with optical beaconing or radio frequency identification. In addition, see paragraph [0145]: An example embodiment is a beaconing device such as a wand or computer screen generating patterns that are directed from the system to capture a geospatial location for calibration purposes); 
	determining that the signal received by the motion sensor includes a known location identification corresponding to the location (see paragraph [0122]: a set of sensors in the room that are designed to identify specific pre-defined zones in the clinical room. In this example, the system is designed to robustly infer states described in terms of presence or absence of people in the pre-defined zones,); 
	Johnson fails to explicitly disclose:
in response to determining the signal received by the motion sensor includes the known location identification, automatically assigning the motion sensor to the location to indicate that the motion sensor is located at the location; and 
sending an assignment of the motion sensor to the location for recording in a location database. 
In analogous art, Tiwari teaches:
in response to determining the signal received by the motion sensor includes the known location identification, automatically assigning the motion sensor to the location to indicate that the motion sensor is located at the location (see paragraph [0194]: A user can determine a location to place the device in a room and/or zone of the building or exterior to the building such that the displayed coverage region of the sensor overlaps the threat mapped within the room, zone, or along the perimeter of the building. In embodiments, a computer program can automatically determine a location for placement of a device in the room, zone, Note. The application then sorts device info in ascending or descending order of the device identifier field and automatically assigns device information to the planned device icons on the floor plan 524 (see paragraph [0342])); 
 	Therefore, it would have been obvious to one ordinary skill in the art before the 

effective filing date of the claimed invention to modify the method of Johnson with the teaching as taught by Tiwari in order to determine appropriate security procedures for the building, thereby maximizing the detection of threat.
 	Johnson in view of Tiwari fail to explicitly disclose:
sending an assignment of the motion sensor to the location for recording in a location database. 
	In analogous art, Rodger teaches:
sending an assignment of the motion sensor to the location for recording in a location database (see paragraph [0178]: The location of the RFID and/or ultrasound detectors and assignment of RFID devices and/or ultrasound devices can be recorded and maintained in a computer system).
	Therefore, it would have been obvious to one ordinary skill in the art before the 

effective filing date of the claimed invention to modify the method of Johnson in view of 

Tiwari with the teaching as taught by Rodgers in order the computer system can correlate the location of each RFID device and ultrasound device, as well as the duration of each RFID device and ultrasound at a specific location, and determine whether prescribed health and wellness routines involving patients, staff, and assets have been properly carried out.

 	Regarding Claim 2, Johnson in in view of Tiwari and Rogers teach the computerized method as discussed in the rejection of claim 1. Rogers further discloses	 


 	Regarding Claim 3, Johnson in in view of Tiwari and Rogers teach the computerized method as discussed in the rejection of claim 2. Rogers further discloses	 communicating the patient information and care team information for the location to a central video monitoring system (see figs. 9, 13 and paragraphs [0141-0142 and 0152]) 

	Regarding Claim 4, Johnson in in view of Tiwari and Rogers teach the computerized method as discussed in the rejection of claim 3. Rogers further discloses wherein the central video monitoring system comprises a primary display and an alert display (see paragraph [0081] and [0142]).

	Regarding Claim 5, Johnson in in view of Tiwari and Rogers teach the computerized method as discussed in the rejection of claim 4. Rogers further discloses wherein the alert display is a dedicated portion of the primary display (see paragraph [0081]).

Regarding Claim 6, Johnson in in view of Tiwari and Rogers teach the computerized method as discussed in the rejection of claim 4. Rogers further discloses wherein the alert display is a display or series of displays separate from the primary display (see paragraph [0142]).



Regarding Claim 8, Johnson in in view of Tiwari and Rogers teach the computerized method as discussed in the rejection of claim 7. Rogers further discloses sending an alert to a central video monitoring system, wherein the alert to the clinician present at the location is sent prior to the alert sent to the central video monitoring system (see paragraph [0143]).

Regarding Claim 9, Johnson in in view of Tiwari and Rogers teach the computerized method as discussed in the rejection of claim 7. Rogers further discloses
storing a response taken in response to the alert to the clinician present at the location (see paragraph [0156]).

Regarding Claim 10, Johnson in in view of Tiwari and Rogers teach the computerized method as discussed in the rejection of claim 7. Rogers further discloses
storing the content of the alert to the clinician present at the location (see paragraph [0156]).

 	Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alazar Tilahun whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.T/Examiner, Art Unit 2424        
                                                                                                                                                                                                /ALAZAR TILAHUN/Examiner, Art Unit 2424